Exhibit 10.4 AMENDMENT NO. 1 TO COMMON STOCK PURCHASE WARRANT THIS AMENDMENT (this “ Amendment ”), dated as of April 1, 2014, to the Common Stock Purchase Warrant referred to below is entered into by and between PSM Holdings, Inc., a Delaware corporation (the “ Company ”), and (the “ Warrant Holder ”). RECITALS: WHEREAS, On , 2014, the Company issued to the Warrant Holder Common Stock Purchase Warrant No. relating to the purchase of up to shares of Common Stock of the Company (the “ Original Warrant ”); and WHEREAS, the parties hereto now wish to amend the Original Warrant to reflect adjustments in the conversion price of the Company’s Series A and Series B 6% Preferred Stock; NOW THEREFORE, in consideration of the premises and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereby agree as follows: 1.
